Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 1 of 7




                  EXHIBIT M
      Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 2 of 7




                                                                                             Third Floor
                                                                                             8 Baltic Street East
                                                                                             London EC1Y 0UP

                                                                                             T: +44 (0)20 7520 9555
                                                                                             F: +44 (0)20 7520 9556

                                                                                             www.swanturton.com
Your Reference:
Our Reference: REU010019

Diamond McCarthy LLP
295 Madison Ave.
27th Floor
New York
NY 10017
USA

BY EMAIL ONLY TO:
juliya.arbisman@diamondmccarthy.com
courtenay.barklem@diamondmccarthy.com

23 November 2020


Dear Sirs

Re: World-Check Report of Mr Patokh Chodiev

We write further to your letter dated 10 November 2020.

We have tried to engage with your client in this matter and do not find your rhetoric helpful.
Neither do we intend to involve ourselves in needlessly argumentative correspondence. Instead,
we note your chief complaints in relation to the documents provided to date and we set out our
client’s position below.

Before we do that however, in the interest of avoiding further unnecessary costs (and to assist the
Court in due course if necessary), in addition to confirming that we are instructed by Refinitiv
Limited only, we must also correct your position in relation to the appropriate data controller in
this matter:

 1.   The Thomson Reuters Corporation (“Thomson Reuters”) is a shareholder in Refinitiv Limited
 2.   Thomson Reuters and Refinitiv Limited are separate legal entities
 3.   Thomson Reuters is unconnected to World-Check
 4.   Refinitiv Limited is the owner and controller of World-Check
 5.   World-Check is a screening service and not a legal entity

It should follow that:

 i) Our client can only provide the personal data it controls in relation to your client;
 ii) Our client is only obliged to provide the personal data it controls in relation to your client
 iii) Our client is not a ‘joint-controller’ with Thomson Reuters and/or any other entity (including
      World-Check as a service provided by our client);
 iv) Our client cannot provide any data held by Thomson Reuters;
 v) There is no “arrangement” between our client and Thomson Reuters that our client need
      “disclose”;
 vi) There is no “gamesmanship” or “shirking” of responsibility on the part of our client;
 vii) Your reliance upon Article 26 GDPR and the notion of ‘respective responsibilities’ is not only
      inappropriate but also misconceived.



              Swan Turton LLP is a limited liability partnership registered in England with registered no. OC348685
                            A full list of members is available for inspection at the above address
                               Authorised and regulated by the Solicitors Regulation Authority
                                            VAT Registration number GB 864072618
     Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 3 of 7
 Diamond       McCarthy      23   November        2020                                    P a g e |2




Incidentally, we understand that “arguendo” is a term used in the US legal system. Whilst you
remain at liberty to use it, as it has no standing within this jurisdiction, we do not intend to incur
time and costs considering any points ‘for the sake of it’ or otherwise.

Redactions and alleged document manipulation

In addition to what we understand to be a general disbelief that there is not more personal data
available in World-Check to disclose, you have complained specifically that our client has failed to
provide information regarding the ‘recipients’ of the Report and is therefore in breach of Article
15(1) GDPR.

We do not accept that. As explained to your client on a number of occasions, our client is unable
to confirm which of its subscribers have received the Report because it does not monitor or log
the searches its subscribers’ conduct. As to that, our client is not in a position to say who has
accessed the Report or if it has been accessed at all. But then Article 15(1) does not (as you
would suggest) require our client to provide the names of any such recipients in any event.
Instead, the GDPR obliges it to provide information in relation to the “recipients or categories of
recipient” (emphasis added) to whom your client’s data has been or may be disclosed.

To that end, as our client and this firm have confirmed previously, the categories of recipients to
whom your client’s data may have been disclosed are financial institutions, corporates,
professional services firms, governments, law enforcement agencies and regulators. This is also
set out in our client’s privacy statement (which has already been brought to your attention).

As we explain in more detail below, the documents you have been provided with to date
represent the results of our client’s searches against your client’s name relating to World-Check.
Redactions and/or any alleged alterations (as you say) have been undertaken to maintain
confidentiality where appropriate and in line with data protection laws.

We remind you that you are currently engaged with our client’s data privacy team directly in
relation to your DSAR pertaining to any personal data held by our client more generally
(i.e. outside of the World-Check database). We also remind you that your client is only entitled to
his personal data and not that of third parties.

You state that the ICO directs that where a data controller chooses to withhold third-party
information, it is obliged to communicate as much of the requested information as it can.
We agree, and confirm that by virtue of the redacted information provided, our client has done
just that.

Further, our client remains confident that the information it has disclosed meets the requirements
of Article 14(1)&(2) GDPR, and that your data requests seek steps our client is not obliged to take
or information your client is not entitled to receive.

Alleged incomplete disclosure

In summary, you have complained that the result of your client’s DSAR relating to World-Check is
incomplete and inaccurate and ultimately in breach of Article 15 GDPR. We do not accept that
contention for the reasons set out below.

Confidential documents

Notwithstanding your reference to Article 15(d), Article 15(h) and Recital 63 GDPR, we maintain
that our client is not obliged to provide any data subject with any “internal documents and training
materials about controlling and processing data and about internal workflow and decision making
when identifying, creating, and approving a potential report”.

For the avoidance of any doubt, Article 15(d) provides that where possible, a data controller
should confirm the envisaged period for which the personal data will be stored or, if not possible,
the criteria used to determine that period. That does not oblige (as you suggest) our client to
disclose its retention policy document. However, should it allay any concerns your client has
regarding data retention, we take this further opportunity to confirm that, absent any
documentation to demonstrate that the investigation has been dropped and considering the
     Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 4 of 7
 Diamond       McCarthy       23   November        2020                                     P a g e |3




length of time investigations into financial crime can take, your client’s data will be retained within
World-Check for 7 years. Our client would update the Report if any charges are brought against
your client and/or he is convicted. In the event that the investigation is discontinued, the
information would be removed. Given that any such discontinuance may not be reported in the
public domain, we would invite your client to provide evidence of the same directly to our client.

Turning to Article 15(h), we remind you that this provision provides for access to data which is
processed by way of automated decision-making. However, our client does not rely upon any
automated decision making in producing World-Check reports and therefore your client has never
been subjected to processing in respect of Article 22(1) GDPR. It should follow that there has
been no breach in this respect - on the simple basis that there is no logic and/or consequence of
such processing to disclose to your client.

Finally, Recital 63 refers to a general right of access to personal data under the GDPR. It is
therefore unclear why it is being cited to support your argument that your client is entitled to
confidential company documents and/or those beyond the scope of Article 15.

“An isolated two-month period”

You have complained that the DSAR is incomplete because it “relates primarily to an isolated,
two-month period that does not encompass the time frame pertaining to the generation of the
Report which Mr Chodiev requested World-Check to delete, as well as World-Check’s continuing
justification for publishing the Report…”. However, in addition to providing you with all versions of
the Report to date, our client ran a search for any documents pertaining to your client’s personal
data and, save for privileged internal emails relating to the Report, the “isolated period” is the
result.

By way of clarification, World-Check data is not stored in any alternative systems, nor is there
(as your position would suggest) any internal consultation process between World-Check staff or
otherwise which produces a multitude of data in and around any data subject’s inclusion in the
World-Check database.

All of the information in World-Check comes from public sources (e.g. official records, news
sources, etc.). It is compiled by hundreds of trained analysts based in operational centres around
the globe. The analysts input their findings directly into World-Check in line with stringent
guidelines and without any unnecessary internal consultation process. Information is inputted and
updated in World-Check on a proactive basis (in accordance with specific policies designed to
ensure fairness and proportionality of the data). The Report is no exception. It is a standalone
document without the attendant preparatory documents, drafts, research or “other due diligence”
you appear to have expected or believe exist.

The fact is that, beyond the versions of the Report, there has been limited data processed by our
client in and around your client relating to World-Check. As you will note from the disclosure
provided on 30 October, our client was not processing data in relation to the Report. Rather,
World-Check subscribers (in the process of undertaking their own due diligence on your client
and/or Eurasian resources Group) were querying why your client was not in World-Check and
client services were confirming why he was not.

With all of that in mind, it is unclear to us how you reached the conclusion that documents have
been held back or any searches limited to a specific time frame.

Contrary to your assertions that our client’s disclosure is incomplete and inaccurate, our client is
satisfied that your client has received the data to which he is entitled “from first processing of [his]
data through to the present day” and it would contend that your demands for additional
documents to support your allegations are unsubstantiated.

For the avoidance of any doubt, your client is not entitled to any information that is privileged and
any such information does not fall to be disclosed under a DSAR.
        Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 5 of 7
 Diamond       McCarthy      23   November       2020                                    P a g e |4




“Continuing justification”

Insofar as our client’s position on the “continuing justification” for the Report, this has been made
plain on several occasions: It processes data pursuant to Article 6(1)(f) GDPR on the basis that it
is necessary for the legitimate interest of providing a service which assists subscribers with due
diligence and other screening activities in accordance with their legal and regulatory obligations.
Subscribers use the information in World-Check to conduct checks on their own customers,
related persons, and on their suppliers to prevent financial crime and substantial misconduct.
Further, the type of data our client processes can at times include special category data, which
our client processes in the substantial public interest pursuant to Article 9(2)(g) GDPR – and
more specifically for the purpose and in the interest of preventing and detecting unlawful acts,
protecting the public, regulatory requirements, preventing fraud and/or terrorist financing or
money laundering (in line with conditions 10, 11, 12, 14 & 15 of Part 2, Schedule 1 DPA 2018).

Appendix A

We have responded to your ‘Appendix A’ comments by way of our ‘Appendix A1’ (below).

In the interest of allaying any concern your client may still have regarding alleged “missing
content”, and to demonstrate that he has received all of the data to which he is entitled,
we enclose the same search results as to his DSAR (i.e. zip.file from 30 October 2020) but now
fully redacted (as opposed to any text removed and/or replaced) for the sake of confidentiality.

Conclusion

Our client would accept that it was late in responding to your client’s DSAR. However, it was no
more than an oversight on the part of our client as it undertook internal checks and searches
against your client’s name (in accordance with its obligations under GDPR). We do not accept
that the delay constitutes a “dramatic failure of the GDPR obligations”. In any event, we do not
believe that your client would be capable of demonstrating that any harm or distress has been
caused as a result.

We note your continuing threat of proceedings (this time by reference to both the UK and the
New York court systems). But as far as our client is concerned, it has engaged with your client on
disclosure and is satisfied that its response to your client’s DSAR complies fully with s.7 DPA
1998/Articles 15 & 14(1) and (2) 15 GDPR. In short, your client has been provided with everything
he is entitled to receive and therefore we do not believe that the proceedings you continue to
threaten would succeed.

Even if your client had a viable complaint in relation to disclosure or his wider allegations in
relation to the Report (which is very much denied), the information provided to date should be
more than sufficient for assessing his position as anticipated by the Protocol.

Should your client proceed in this matter (be it an application or issued claim), this letter will be
drawn to the Court’s attention on costs.

Yours faithfully



Swan Turton LLP
Encs.
   Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 6 of 7
Diamond     McCarthy   23    November          2020                                        P a g e |5




                                        Appendix A1

          Document                                       Comment
Client Services             A name was replaced and other names, email addresses and
Communication 1             signatures of email chain participants were removed (now redacted)
                            because it relates to confidential and/or third-party data which falls
                            outside Article 15 GDPR and which your client is not entitled to receive.

                            No text was removed from the email dated 30 March at 4:20pm.

Client Services             The name of the client in the subject line was replaced and the name of
Communication 2             another individual subject together with names, email addresses and
                            signatures of email chain participants were removed (now redacted)
                            because it all relates to confidential and/or third-party data which falls
                            outside Article 15 GDPR and which your client is not entitled to receive.

                            The missing text to which you refer (i.e. after “I will keep in touch on or
                            before Oct”) appears to be a formatting error and has been reinstated.

                            The blank page to which you refer does not relate to any data removed.
                            It was a formatting error and has been deleted entirely.

Client Services             Any names redacted and/or email addresses and signatures of email
Communication 3             participants (previously removed) relate to confidential and/or third-party
                            data which falls outside Article 15 GDPR and which your client is not
                            entitled to receive.

Client Services             The names, email addresses and signatures of email participants
Communication 4             previously removed (and now redacted) relate to confidential and/or
                            third-party data which falls outside Article 15 GDPR and which your
                            client is not entitled to receive.

                            For the avoidance of any doubt, the email to which you refer after “Kind
                            regards” has not been altered. Any gapping in text must be due to
                            formatting.

                            There was an email which preceded that dated 25 April 2018 at 10:54.
                            However, it was not about your client, nor does it contain his personal
                            data. Therefore, our client is not obliged to disclose it.

Client Services             The names, email addresses and signatures of email participants and
Communication 5             any other “material relating to other profile(s)” were removed (now
                            redacted) because it all relates to confidential and/or third-party data
                            which falls outside Article 15 GDPR and which your client is not entitled
                            to receive.

                            The blank page to which you refer does not relate to any data removed.
                            It was a formatting error and has been deleted entirely.

Client Services             The names, email addresses and signatures of email participants and
Communication 6             any other “material relating to other profile(s)” were removed (now
                            redacted) because it all relates to confidential and/or third-party data
                            which falls outside Article 15 GDPR and which your client is not entitled
                            to receive.

                            The blank page to which you refer was a formatting error and has been
                            amended as enclosed.

Client Services             The names, email addresses and signatures of email participants were
Communication 7             removed (now redacted) because it all relates to confidential and/or
                            third-party data which falls outside Article 15 GDPR and which your
                            client is not entitled to receive.

                            No material has been removed or redacted between “Hello, team” and
                            the next sentence. Similarly, there is no email after the word “Thanks”.
                            Rather, the name of the author of the email was removed
                            (now redacted) in the interest of confidentiality.
    Case 1:21-mc-00423-AT Document 3-13 Filed 05/04/21 Page 7 of 7
Diamond       McCarthy          23    November         2020                                       P a g e |6




Attachment to Client Services        Names have been redacted because it is confidential and/or third-party
Communication 7                      data which falls outside Article 15 GDPR and which your client is not
                                     entitled to receive.

Client Services                      The names, email addresses and signatures of email participants, a
Communication 8                      subject line and any other “material relating to other profile(s)” were
                                     removed (now redacted) because it all relates to confidential and/or
                                     third-party data which falls outside Article 15 GDPR and which your
                                     client is not entitled to receive.

                                     The blank page to which you refer does not relate to any data removed.
                                     It was a formatting error and has been deleted entirely.

Attachment to Client Services        Material has been redacted because it is confidential and/or third-party
Communication 8                      data which falls outside Article 15 GDPR and which your client is not
                                     entitled to receive.

Client Services                      The names, email addresses and signatures of email participants and
Communication 9                      any other “material relating to other profile(s)” were removed or
                                     replaced (all now redacted) because it relates to confidential and/or
                                     third-party data which falls outside Article 15 GDPR and which your
                                     client is not entitled to receive.

Internal communication –             The names, email addresses and signatures of email participants and
Screening Online product             any other “material relating to other profile(s)” were removed and/or
                                     replaced (now redacted) because it all relates to confidential and/or
                                     third-party data which falls outside Article 15 GDPR and which your
                                     client is not entitled to receive.
